Electronically Filed
                                                       Supreme Court
                                                       SCWC-13-0000785
                                                       30-SEP-2014
                                                       08:27 AM



                           SCWC-13-0000785


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                            FETU KOLIO,

             Petitioner/Appellant/Plaintiff-Appellant,


                                 vs.


                 HAWAI'I PUBLIC HOUSING AUTHORITY,

              Respondent/Appellee/Defendant-Appellee.



          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

               (CAAP-13-0000785; CIV. NO. 12-1-2339)


         ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI

(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


           Petitioner/Appellant/Plaintiff-Appellant’s Application


for Writ of Certiorari, filed on August 25, 2014, is hereby


accepted and will be scheduled for oral argument.    The parties


will be notified by the appellate clerk regarding scheduling.


           DATED:   Honolulu, Hawai'i, September 30, 2014.

Philip W. Miyoshi                 /s/ Mark E. Recktenwald

for petitioner

                                  /s/ Paula A. Nakayama

Diane K. Taira,

John C. Wong, and                 /s/ Sabrina S. McKenna

Jennifer R. Sugita

for respondent                    /s/ Richard W. Pollack


                                  /s/ Michael D. Wilson